DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the DC bias voltage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
4.	Claims 1-18, 20 are allowed.
5.	Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claims 1-11, the cited prior arts fail to disclose or suggest performing the etch step by modulating a bias voltage applied to a second electrode disposed within the process chamber so that only the second ions having the lighter ion mass reach and bombard the substrate during the etch step of the at least one plasma ALE cycle in combination with all other limitations in the claims.
Regarding to claims 12-18, 20, the cited prior arts fail to disclose or suggest during the layer modification step, modifying a surface of the substrate to form a modified surface layer by exposing the surface of the substrate to a first ion species of the plasma, the first ion species being reactive with the surface of the substrate; during the etch step, removing the modified surface of the substrate by bombarding the modified surface with a second ion species of the plasma, the first ion species having a first ion mass and the second ion species having a second ion mass, which is less than the first ion mass; modulating a bias voltage of the plasma processing system so that while removing the modified surface of the substrate, the second ion species bombards the modified surface more than the first ion species bombards the modified surface; and cyclically repeating the layer modification step and the etch step in combination with all other limitations in the claims


Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713